DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               K.M-A, the mother a/k/a K.M., the mother,
                              Appellant,

                                    v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                              No. 4D17-3077

                          [February 2, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Roger B. Colton, Judge; L.T. Case No. 50-2015-DP-300724-
XXXX-MB.

   Valarie Linnen, Special Assistant Regional Counsel, Chippewa Lake,
Michigan, for appellant.

   Meredith K. Hall, Bradenton, for Department of Children and Families.

   Thomasina F. Moore, Sanford, for Guardian ad Litem Program.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.